DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/01/2021, 12/09/2021, 06/27/2022, 08/02/2022, and 08/09/2022 are being considered by the examiner.

Examiner’s Comment
The examiner notes the filing and acceptance of a terminal disclaimer for U.S. Patent No. 11,186,479, which renders moot any potential double patenting rejection. The examiner also notes that the allowable subject matter and reasons for allowance for the instant application closely follow those of parent application 16/547,257, now U.S. Patent No. 11,186,479.

Allowable Subject Matter
Claims 26-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 26: The prior art, alone or in combination, fails to anticipate or render obvious a microelectromechanical (MEMS) device, comprising: a layer; first, second, third, and fourth temperature sensors located within the layer, wherein the second location is on a first common measurement axis on an opposite side of the center point from the first location, wherein a first output value is based on the first response and the third response, wherein the fourth location is on a second common measurement axis on an opposite side of the center point from the third location, wherein a second output value is based on the second response and the fourth response; and processing circuitry configured to output a signal that corresponds to a vertical thermal gradient perpendicular to the layer based on a change in a difference between the first output value and the second output value in response to the vertical thermal gradient, and wherein the processing circuitry rejects a lateral thermal gradient within the layer in outputting the signal, in conjunction with the remaining claim limitations.
Regarding claims 27-44: These claims are allowable due to at least their dependency on claim 26.
Regarding claim 45: This claim recites allowable subject matter similar to claim 26, the only substantial difference being that the layer is “a substrate”.
Regarding claim 46: This claim recites allowable subject matter similar to claim 45, the only substantial difference being that claim 46 is a method of operating a device and claim 45 recites the device. The same structural limitations are present in claim 46.
     The closest prior art is Nishizawa et al. (US 20190165759 A1, prior art of record via parent application and IDS). Nishizawa teaches (FIGS. 3 and 7) at least four temperature sensors (41b which overlaps top left 8 in plan view, 41b which overlaps bottom left 8 in plan view, top left 41a, top right 41a, etc.) and processing circuitry configured to output a signal that corresponds to a thermal gradient perpendicular to the layer/substrate ([0050], [0052]); however, Nishizawa fails to teach or suggest the combination of: a first output value is based on the first response and the third response; a second output value is based on the second response and the fourth response; a signal that corresponds to a vertical thermal gradient perpendicular to the layer based on a change in a difference between the first output value and the second output value in response to the vertical thermal gradient; and wherein the processing circuitry rejects a lateral thermal gradient within the layer in outputting the signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856